Exhibit PFIZER INC. AND WYETH UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The unaudited pro forma condensed combined statements of income for the fiscal year ended December31, 2008 and for the six months ended June 28, 2009 combine the historical consolidated statements of income of Pfizer Inc. (“Pfizer”) and Wyeth, giving effect to the merger of Wyeth and Wagner Acquisition Corp., a wholly owned subsidiary of Pfizer, as if it had occurred on January1, 2008. The unaudited pro forma condensed combined balance sheet as of June 28, 2009 combines the historical consolidated balance sheets of Pfizer and Wyeth, giving effect to the merger as if it had occurred on June 28, 2009. The historical consolidated financial information has been adjusted in the unaudited pro forma condensed combined financial statements to give effect to pro forma events that are (1)directly attributable to the merger, (2)factually supportable, and (3)with respect to the statements of income, expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial information should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined financial statements. In addition, the unaudited pro forma condensed combined financial information was based on and should be read in conjunction with the: • separate historical financial statements of Pfizer as of and for the year ended December31, 2008 and the related notes included in Pfizer’s Annual Report on Form10-K for the year ended December31, 2008; • separate historical financial statements of Wyeth as of and for the year ended December31, 2008 and the related notes included in Wyeth’s Annual Report on Form10-K for the year ended December31, 2008; • separate historical financial statements of Pfizer as of and for the six months ended June 28, 2009 and the related notes included in Pfizer’s Quarterly Report on Form10-Q for the quarterly period ended June 28, 2009;and • separate historical financial statements of Wyeth as of and for the six months ended June 30, 2009 and the related notes included in Wyeth’s Quarterly Report on Form10-Q for the quarter ended June 30, 2009. For ease of reference, all pro forma statements use Pfizer’s period-end date and no adjustments were made to Wyeth’s reported information for its different quarter-end date. The unaudited pro forma condensed combined financial information has been presented for informational purposes only. The pro forma information is not necessarily indicative of what the combined company’s financial position or results of operations actually would have been had the merger been completed as of the dates indicated. In addition, the unaudited pro forma condensed combined financial information does not purport to project the future financial position or operating results of the combined company. There were no material transactions between Pfizer and Wyeth during the periods presented in the unaudited pro forma condensed combined financial statements that would need to be eliminated. The unaudited pro forma condensed combined financial information has been prepared using the acquisition method of accounting under existing U.S.generally accepted accounting principles (“GAAP standards”), which are subject to change and interpretation. Pfizer has been treated as the acquirer in the merger for accounting purposes. The acquisition accounting is dependent upon certain valuations and other studies that have yet to commence or progress to a stage where there is sufficient information for a definitive measurement.Accordingly, the pro formaadjustments included herein are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial information, and may be revised as additional information becomes available and as additional analyses are performed. Differences between the preliminary estimates reflected in these unaudited pro forma condensed combined financial statements and the final acquisition accounting will likely occur, and these differences could have a material impact on the accompanying unaudited pro forma condensed combined financial statements and the combined company’s future results of operations and financial position. The unaudited pro forma condensed combined financial information does not reflect any divestitures that may be required by regulatory agencies in connection with their approval of Pfizer’s pending acquisition of Wyeth. 1 PFIZER INC. AND WYETH UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS Also, the unaudited pro forma condensed combined financial information does not reflect any cost savings, operating synergies or revenue enhancements that the combined company may achieve as a result of the merger, the costs to integrate the operations of Pfizer and Wyeth or the costs necessary to achieve these cost savings, operating synergies and revenue enhancements. 2 UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2008 (IN MILLIONS, EXCEPT PER SHARE DATA) Pfizer Inc. Wyeth Pro Forma Adjustments (note 6) Pro Forma Combined Revenues $ 48,296 22,834 71,130 Cost and expenses: Cost of sales 8,112 5,906 45 (a) 14,063 Selling, informational and administrative expenses 14,537 6,542 21,079 Research and development expenses 7,945 3,309 11,254 Amortization of intangible assets 2,668 79 2,397 (b) 5,144 Acquisition-related in-process research and development charges 633 31 664 Restructuring charges and acquisition-related costs 2,675 467 3,142 Other deductions-net 2,032 142 2,118 (c) 4,292 Income from continuing operations before provision for taxes on income 9,694 6,358 (4,560 ) 11,492 Provision for taxes on income 1,645 1,920 (1,479 )(d) 2,086 Income from continuing operations before allocation to noncontrolling interests 8,049 4,438 (3,081 ) 9,406 Less: Net income attributable to noncontrolling interests 23 20 43 Income from continuing operations attributable to Pfizer/Wyeth $ 8,026 4,418 (3,081 ) 9,363 Income from continuing operations attributable to Pfizer/Wyeth per common share – basic $ 1.19 3.31 1.16 Income from continuing operations attributable to Pfizer/Wyeth per common share – diluted $ 1.19 3.27 1.16 Weighted average shares used to calculate earnings per common share amounts: Basic 6,727 1,333 (20 ) 8,040 Diluted 6,750 1,357 (43 ) 8,064 Cash dividends paid per common share $ 1.28 1.14 See accompanying Notes to the Unaudited Pro Forma Condensed Combined Financial Statements, which are an integral part of these statements.The pro forma adjustments are explained in Note 6. Pro Forma Adjustments. 3 UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE SIX MONTHS ENDED JUNE 28, 2009 (IN MILLIONS, EXCEPT PER SHARE DATA) Pfizer Inc. Wyeth Pro Forma Adjustments (note 6) Pro Forma Combined Revenues $ 21,851 11,072 32,923 Cost and expenses: Cost of sales 3,164 2,794 23 (a) 5,981 Selling, informational and administrative expenses 6,226 3,109 9,335 Research and development expenses 3,400 1,657 5,057 Amortization of intangible assets 1,161 69 1,169 (b) 2,399 Acquisition-related in-process research and development charges 20 20 Restructuring charges and acquisition-related costs 1,013 165 (601 )(e) 577 Other deductions-net 15 (228 ) 840 (c) 627 Income from continuing operations before provision for taxes on income 6,852 3,506 (1,431 ) 8,927 Provision for taxes on income 1,860 1,025 (431 )(d) 2,454 Income from continuing operations before allocation to noncontrolling interests 4,992 2,481 (1,000 ) 6,473 Less: Net income attributable to noncontrolling interests 6 11 17 Income from continuing operations attributable to Pfizer/Wyeth $ 4,986 2,470 (1,000 ) 6,456 Income from continuing operations attributable to Pfizer/Wyeth per common share – basic $ 0.74 1.85 0.80 Income from continuing operations attributable to Pfizer/Wyeth per common share –diluted $ 0.74 1.83 0.80 Weighted average shares used to calculate earnings per common share amounts: Basic 6,726 1,333 (19 ) 8,040 Diluted 6,752 1,355 (41 ) 8,066 Cash dividends paid per common share $ 0.48 0.90 See accompanying Notes to the Unaudited Pro Forma Condensed Combined Financial Statements, which are an integral part of these statements.The pro forma adjustments are explained in Note 6. Pro Forma Adjustments. 4 UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF JUNE 28, 2009 (IN MILLIONS) Pfizer Inc. Wyeth Pro Forma Adjustments (Note6) Pro Forma Combined ASSETS Cash and cash equivalents $ 2,244 9,197 (9,197 ) (f) 2,244 Short-term investments 47,403 6,703 (35,950 ) (f) 18,156 Accounts receivable, less allowance for doubtful accounts 10,446 3,929 14,375 Short-term loans 935 935 Inventories 4,993 3,337 4,600 (g) 12,930 Taxes and other current assets 5,310 2,427 (1,990 ) (d) (h) 5,747 Assets held for sale 219 219 Total current assets 71,550 25,593 (42,537 ) 54,606 Long-term investments and loans 12,576 12,576 Property, plant and equipment, less accumulated depreciation 13,194 11,199 600 (i) 24,993 Goodwill 21,794 4,277 10,088 (j) 36,159 Identifiable intangible assets, less accumulated amortization 16,611 365 50,635 (k) 67,611 Other non-current assets, deferred taxes and deferred charges 3,614 4,185 208 (l) 8,007 Total assets $ 139,339 45,619 18,994 203,952 LIABILITIES AND SHAREHOLDERS’ EQUITY Short-term borrowings, including current portion of long-term debt $ 7,645 917 8,562 Accounts payable 2,595 1,060 3,655 Dividends payable 1,081 400 1,481 Income taxes payable 607 481 1,147 (d) (m) 2,235 Accrued compensation and related items 1,549 357 1,906 Other current liabilities 12,632 3,637 - (d) (n) 16,269 Total current liabilities 26,109 6,852 1,147 34,108 Long-term debt 31,864 10,552 327 (o) 42,743 Pension benefit obligations 4,159 1,678 5,837 Postretirement benefit obligations 1,602 1,816 3,418 Deferred taxes 2,356 234 16,360 (d) 18,950 Other taxes payable 7,029 1,650 8,679 Other non-current liabilities 2,985 1,953 4,938 Total liabilities 76,104 24,735 17,834 118,673 Preferred stock 66 66 Common stock 443 445 (379 ) (p) 509 Additional paid-in capital 70,314 7,611 14,381 (q) 92,306 Employee benefit trust, at fair value (304 ) (304 ) Treasury stock (57,364 ) (57,364 ) Retained earnings 51,965 14,076 (14,187 ) (r) 51,854 Accumulated other comprehensive income/(expense) (2,079 ) (1,345 ) 1,345 (s) (2,079 ) Total Pfizer/Wyeth shareholders’ equity 63,041 20,787 1,160 84,988 Equity attributable to noncontrolling interests 194 97 291 Total shareholders’ equity 63,235 20,884 1,160 85,279 Total liabilities and shareholders’ equity $ 139,339 45,619 18,994 203,952 See accompanying Notes to the Unaudited Pro Forma Condensed Combined Financial Statements, which are an integral part of these statements.The pro forma adjustments are explained in Note 6. Pro Forma Adjustments. 5 NOTES TO THE UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS 1.Description of Transaction On January25, 2009, Pfizer Inc., Wagner Acquisition Corp., a wholly owned subsidiary of Pfizer, and Wyeth entered into an Agreement and Plan of Merger, as amendedon September 30, 2009 (the “merger agreement”), pursuant to which, subject to the terms and conditions set forth in the merger agreement, Wyeth will become a wholly-owned subsidiary of Pfizer (the “merger”). Upon completion of the merger, each share of Wyeth common stock issued and outstanding will be converted into the right to receive, subject to adjustment under limited circumstances, a combination of $33.00 in cash, without interest, and 0.985 of a share (the “exchange ratio”) of Pfizer common stock (the “merger consideration”) in a taxable transaction. Pfizer will not issue more than 19.9% of its outstanding common stock at the acquisition date in connection with the merger.
